Citation Nr: 1725372	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  04-02 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 26, 2013, and in excess of 50 percent beginning July 26, 2013, to include on an extra-schedular basis, for bilateral pes planus with bunions.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for opioid withdrawal symptoms related to VA medication management decisions.

4.   Entitlement to special monthly compensation based on the need for regular aid and attendance by another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2002 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Pittsburgh, Pennsylvania, and Detroit, Michigan, respectively.  Jurisdiction over the Veteran's claims now rests with the Detroit RO.

In the February 2011 rating decision referenced above, the RO granted service connection for bilateral pes planus with bunion formations and assigned initial ratings of 10 percent, effective June 9, 2000, and 30 percent, effective Sept 8, 2010.  In an August 2013 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted an increased initial rating of 50 percent, effective July 26, 2013.  In an April 2014 rating decision, the AMC assigned a 30 percent initial rating for the period from June 9, 2000, to July 26, 2013, and left the 50 percent rating for the period beginning July 26, 2013, unchanged.  Pursuant to the Board's June 2014 remand instructions, an addendum medical opinion was obtained in which a VA examiner opined that the Veteran's bilateral hallux valgus, or bunions, were associated with his service-connected bilateral pes planus, and should be rated as a separate disability.  Accordingly, in a November 2016 rating decision, the RO granted service connection for right and left foot hallux valgus and assigned noncompensable initial ratings for each foot, effective June 9, 2000.  Based on the foregoing, the Board has recharacterized the issues on appeal as reflected on the title page, and will address the Veteran's initial bilateral pes planus and bilateral hallux valgus ratings throughout the period of the claim, which begins June 9, 2000.

The Veteran's claims for service connection for bilateral hearing loss and for increased initial ratings for his bilateral foot conditions were last before the Board in May 2013 and June 2014, respectively, at which time they were remanded for additional development.  The claims are now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's bilateral pes planus has been pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and has not been improved by orthopedic shoes or appliances.

2.  Throughout the period of the claim, the Veteran's right foot hallux valgus has manifested as painful motion.

3.  Throughout the period of the claim, the Veteran's left foot hallux valgus has manifested as painful motion.

4.  The Veteran's service-connected right and left foot disabilities have not been equivalent to loss of the use of either foot at any time during the period of the claim.

5.  The evidence is at least in equipoise as to whether the Veteran has left ear hearing loss.

6.  The Veteran's left ear hearing loss is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating, but not higher, for the Veteran's bilateral pes planus, were met for the period prior to July 26, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5167, 5276-5284 (2016).

2.  The criteria for an initial rating in excess of 50 percent for the Veteran's bilateral pes planus have not been met for the period beginning July 26, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5167, 5276-5284 (2016).

3.  The criteria for an initial 10 percent rating, but not higher, have been met for the Veteran's right foot hallux valgus throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5167, 5276-5284 (2016).

4.  The criteria for an initial 10 percent rating, but not higher, have been met for the Veteran's left foot hallux valgus throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5167, 5276-5284 (2016).

5.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he was afforded the opportunity to testify at a hearing before a Veterans Law Judge, but declined.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Increased initial ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Burden of proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In addition, the Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Service connection for left ear hearing loss

Pursuant to the Board's May 2013 remand, the Veteran was afforded a VA audiology examination in December 2014.  Puretone thresholds were as follows:




HERTZ



500
		1000
2000
3000
4000
RIGHT
30
30
25
25
20
LEFT
30
30
20
20
25

Speech discrimination was 92 percent in the right ear and 96 percent in the left ear.

The VA examiner opined, with supporting rationale, that the Veteran's bilateral hearing loss was at least as likely as not related to in-service noise exposure.  On the basis of the examiner's opinion, the Veteran was granted service connection for right ear hearing loss in a February 2015 rating decision.  However, it was noted that pursuant to 38 C.F.R. § 3.385, impaired hearing will be considered a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, when auditory thresholds for at least three of those frequencies are 26 decibels or greater, or when speech recognition scores are less than 94 percent.  Because the December 2014 audiogram results for the left ear did not meet any of these criteria, the RO's denial of service connection for left ear hearing loss was continued. 

The Board has thoroughly reviewed the record, and notes there are additional audiograms showing the Veteran does not have left ear hearing loss within the meaning of 38 C.F.R. § 3.385.  However, the Board notes that a September 1999 audiogram showed the Veteran's left ear auditory thresholds at 500, 1000, 2000, and 4000 Hertz were each 40 decibels or greater.  In addition, an April 2003 audiogram showed the Veteran's left ear auditory threshold at 500 Hertz was 40 decibels, his threshold at 1000 Hertz was 35 decibels, his threshold at 2000 Hertz was 30 decibels, his threshold at 3000 Hertz was 35 decibels, and his threshold at 4000 Hertz was 25 decibels.

Regarding the Veteran's April 2003 audiogram, the Board notes the Veteran originally initiated his claim for service connection for left ear hearing loss in July 2000.  The rating decision presently on appeal, which denied the claim, was rendered in November 2002.  Thus, the April 2003 audiogram falls within the period on appeal, and the Board finds it therefore constitutes sufficient evidence of left ear hearing loss during the period of the claim within the meaning of 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Based on the foregoing, and taking into account the December 2014 VA medical opinion referenced above, the Board finds the evidence is at least in equipoise as to whether the Veteran has left ear hearing loss, for VA purposes, which is etiologically related to his service.  Accordingly, granting of service connection for left ear hearing loss is warranted.

Initial ratings for bilateral foot disabilities

The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, DC 5276.  Under DC 5276, in pertinent part, a 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

The Veteran's bilateral hallux valgus is separately rated under 38 C.F.R. § 4.71a, DC 5280.  Under DC 5280, a 10 percent rating is warranted for each foot for severe hallux valgus equivalent to amputation of the great toe.  A 10 percent rating is also warranted for hallux valgus which has been operated on with resection of the metatarsal head.

The Board further notes that under 38 C.F.R. § 4.71a, DC 5167, a 40 percent rating is warranted for loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2)(i), (b)(1) (2016).  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis; for example: extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity by 3.5 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a), (b) (2016).

Finally, the Board notes it is the intent of the Rating Schedule to recognize painful joint motion as productive of disability, and painful joints are entitled to at least the minimum compensable rating for the joint in question.  See 38 C.F.R. § 4.59 (2016).

A March 2000 in-service medical evaluation board evaluation showed a progressive flattening of the Veteran's feet.  The Veteran complained of pain and deformity of both toes in April 2000, and again in December 2000.

The Veteran was afforded a VA examination in March 2003.  The examiner noted the Veteran had pain at the distal end of his toes for the previous 2 to 3 years, making it difficult for him to walk.  The examiner diagnosed bilateral pes planus in addition to fungal infections of the first and second toes of both feet.

An April 2003 podiatry clinic note showed the Veteran had inversion of the foot and bilateral hallux valgus.  In an April 2003 letter, the Veteran's physician, Dr. S.Y., confirmed he had bunion deformities in both toes.

In an October 2003 podiatry note it was stated the Veteran had continuing right foot pain, and examination showed collapsed medical arches bilaterally.  Pain and tenderness to palpation were noted, with tarsal bones noted to be almost parallel to the floor.

February 2006 imaging studies showed bilateral hallux valgus of the great toes with degenerative changes, in addition to degenerative changes in the tarsal joints.

A May 2006 orthopedic clinic note stated that physical therapy had not helped the Veteran with his bilateral pes planus, and that he did not wish to consider surgery.  He was prescribed arch supports and braces.

The Veteran was afforded an additional VA examination in February 2008, at which time he reported constant pain around his feet and ankles.  He was noted to use orthoses for both feet, and prolonged standing and walking were difficult due to pain.
 
A February 2009 private orthopedic note showed the Veteran was having difficulty walking and finding shoes which were pain free.

A September 2010 correspondence from Dr. M.B. stated the Veteran had chronic pain due to his lower back and bilateral foot conditions, which limited standing for long periods of time and sitting in uncomfortable positions.
 
A November 2010 treatment note showed the Veteran reported his bilateral foot pain was usually a 5 or 6 on a scale from 1 to 10.

The Veteran was afforded an additional VA examination in January 2011.  The examiner noted the Veteran's bilateral foot symptoms included heat, redness, fatigability, and weakness.  It was noted the Veteran was able to stand for 15 to 30 minutes and was able to walk 1/4 of a mile, and that he used a cane and shoe inserts.  There was evidence of painful motion, tenderness, weakness, and abnormal weight-bearing.  A mild amount of pronation of the right foot was noted, and gait was noted to be antalgic.  It was noted the Veteran's bilateral foot conditions caused decreased mobility and pain, but effect on chores, shopping, exercise, sports, and recreation were all moderate.

A September 2011 private treatment note showed the Veteran was able to bear weight on the right and left while holding onto the examination table, and that he had a cane for ambulation but could ambulate without it.  The Veteran refused to heel or toe walk, but could tandem walk.  The treating physician stated the Veteran could bend, stoop, carry, push, and pull, and had no limitation related to sitting, standing, or walking.

The Veteran was afforded an additional VA examination in July 2013.  The Veteran described pain, swelling, and bleeding of his feet, and he was noted to wear custom shoes for arch support.  He had accentuated pain on manipulation of both feet, swelling on use, and characteristic calluses.  These symptoms were noted to be relieved by arch supports.  He was further noted to have extreme tenderness to the plantar surfaces of both feet, which was not improved by orthopedic shoes or appliances.  He was noted to have decreased longitudinal arch height on weight-bearing in both feet, and marked pronation of both feet.  The examiner indicated the Veteran did not have marked inward displacement or severe spasm of the Achilles tendon.  The examiner indicated the Veteran did not have functional impairment such that no effective function remained other than that which would be equally well-served by amputation with prosthesis.
 
A September 2013 Social Security Administration (SSA) form indicated the Veteran could sit for up to 6 hours, stand for up to 4 hours, and walk for up to 4 hours in an 8-hour day.

The Veteran was afforded an additional VA examination by the July 2013 VA examiner in February 2014.  The examiner reiterated his July 2013 findings and noted the Veteran's reports that he could only stand for 10 to 15 minutes before having to sit to rest for approximately 20 to 30 minutes before being able to continue standing.  In a December 2014 addendum, the examiner stated the Veteran's bilateral hallux valgus was associated with his pes planus, but that the condition was "not severe requiring amputation."

Pursuant to a December 2014 VA spine examination, it was noted the Veteran could not walk long distances due to lower back pain.

The Board notes the Veteran is currently in receipt of a 50 percent initial rating, beginning July 26, 2013, for his bilateral pes planus.  This is the maximum allowable rating under DC 5276.  The Veteran is in receipt of a 30 percent initial rating under DC 5276 for his bilateral pes planus for the period prior to July 26, 2013.

Upon a review of the foregoing, the Board has determined the Veteran is entitled to a 50 percent initial rating for his bilateral pes planus throughout the period of the claim.  In this regard, the Board notes that pronation was specifically noted as early as the Veteran's January 2011 VA examination.  As the presence of pronation was not specifically assessed prior to this date, the Board resolves reasonable doubt in favor of the Veteran on this issue.  The Board further notes the Veteran has reported significant pain and other symptoms, such as swelling, in addition to the use of braces and orthotics, throughout the period of the claim.  The evidence shows the Veteran's bilateral pes planus has played a role in limiting his ability to stand and walk for long periods, and has required the use of a cane, braces, and arch supports, throughout the period of the claim.  Based upon the foregoing, the Board finds a 50 percent initial rating is warranted for the Veteran's bilateral pes planus throughout the period of the claim.

With regard to the Veteran's right and left foot hallux valgus, upon a thorough review of the record, there is no medical evidence that hallux valgus in either foot is severe enough to be equivalent to amputation of the great toe, nor does the evidence show the condition has been operated on in either foot.  Accordingly, a compensable rating under DC 5280 is not warranted for hallux valgus in either foot.  However, the evidence does show the condition has been present and has caused painful bilateral toe motion throughout the period of the claim.  As such, the Board finds separate 10 percent ratings for the Veteran's right and left foot hallux valgus are warranted throughout the period of the claim based on painful motion under 38 C.F.R. § 4.59.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016) (holding that 38 C.F.R. § 4.59 is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.)

The Board notes that the 50 percent initial rating for pes planus and the two separate 10 percent initial ratings for hallux valgus are the maximum allowable schedular ratings for the Veteran's bilateral pes planus and bilateral hallux valgus, respectively, without a showing of loss of use of one or both feet under DC 5167, particularly since such a showing could warrant an award of special monthly compensation.  See 38 C.F.R. § 3.350 (2016).  In this regard, the Board again notes that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2)(i), (b)(1) (2016).

The Board notes that the VA examiner, as described above, addressed the question of whether the Veteran's bilateral foot conditions caused functional impairment such that no effective function remained other than that which would be equally well-served by an amputation and a suitable prosthesis.  In his examination reports in both July 2013 and February 2014, following thorough examinations on both occasions, the examiner answered the question in the negative.  The Board finds the examiner's findings are consistent with the totality of the medical evidence of record.  Specifically, there is no evidence of ankylosis of any bone in either foot, shortening of the lower extremity, or complete paralysis of the external popliteal nerve with footdrop.  In addition, although the Veteran is limited in standing and walking, the medical evidence of record shows that in addition to his feet, the Veteran's service-connected lower back and right ankle disabilities, as well as his non-service-connected left ankle and bilateral knee disabilities, also significantly contribute to his limitations.  In sum, the Board finds that the evidence of record fails to meet the legal criteria to establish loss of use of the right or left foot at any time during the period of the claim.  Accordingly, the Board finds that initial ratings higher than the 50 percent rating for bilateral pes planus, and the separate 10 percent ratings for right and left foot hallux valgus, are not warranted.

The Board briefly acknowledges the assertion by the Veteran's representative in April 2017 that separate 30 percent ratings should be granted for each of the Veteran's feet under 38 C.F.R. § 4.71a, DC 5284, which is applicable to "other' foot injuries.  However, the Board notes that where a condition is specifically listed in the Rating Schedule, rating by analogy is not appropriate. . . . Instead, a listed condition should be rated under the DC that specifically pertains to it.  See Copeland v. McDonald, 27 Vet. App. 333, 336 (2016) (holding that where the Board properly considered whether increased evaluations were warranted under DCs 5276 and 5280 for the claimant's bilateral pes planus with hallux valgus, rating by analogy under DC 5284 was not permitted.)  Because, in this case, the Veteran's bilateral pes planus and hallux valgus are directly contemplated by DCs 5276 and 5280, the Board finds an evaluation under DC 5284 is not permitted in this case. 

The Board also notes that the VA examiner who performed the Veteran's July 2013 and February 2014 examinations is not an orthopedic specialist.  The Board acknowledges the Veteran's representative's request that the case be remanded for a VA examination by such a specialist.  However, the Board notes that a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and in supporting his or her opinion with medical analysis applied to significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).  The presumption of regularity is only rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Here, the record shows that the VA examiner is a physician.  His examination reports provided thorough assessments of the severity of the Veteran's bilateral foot disabilities, and contained all information required for rating purposes.  The Veteran has not demonstrated that the VA examiner was unaware of any significant fact or symptom in this case, and has not introduced any evidence to contradict the examiner's findings.  In addition, again, the Veteran has been assigned the maximum allowable schedular ratings for his conditions without a showing of loss of use of a foot or both feet.  In this regard, the VA examiner addressed the issue in both examination reports, and the Board has determined the examiner's findings are consistent with the other medical evidence of record.  Under these circumstances, the Board finds the Veteran has failed to show the July 2013 and February 2014 examinations were inadequate.  Therefore, the Board finds a remand for an additional VA examination is not warranted.

In reaching its conclusions, the Board has duly considered the benefit-of-the-doubt doctrine.  However, as the Board has determined a preponderance of the evidence weighs against the Veteran's claims, the doctrine is inapplicable and the claims must be denied.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to initial ratings other than those determined to be warranted herein.

The Board has considered whether a staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board has determined that separate 30 percent initial ratings, but not higher, for the Veteran's right and left foot pes planus, and separate 10 percent initial ratings, but not higher, for the Veteran's right and left foot hallux valgus, are warranted throughout the period of the claims.

Because the Veteran has asserted entitlement to an extra-schedular rating for his bilateral foot disabilities, the Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's bilateral pes planus and bilateral hallux valgus, as discussed above, are directly contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claims decided herein for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran was granted entitlement to a TDIU in a February 2011 rating decision, effective September 3, 2009.  The Veteran has not contended he is entitled to a TDIU prior to September 3, 2009, on the basis that his bilateral foot disabilities, alone, rendered him unable to obtain and maintain any substantially gainful employment prior to that date.  Accordingly, the Board has determined that the issue of entitlement to a TDIU prior to September 3, 2009, has not been raised in this case. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.

The Board having determined that a 50 percent initial rating is warranted for the Veteran's bilateral pes planus for the period prior to July 26, 2013, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating higher than 50 percent for bilateral pes planus for the period beginning July 26, 2013, is denied.

The Board having determined that a 10 percent initial rating is warranted for the Veteran's right foot hallux valgus throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that a 10 percent initial rating is warranted for the Veteran's left foot hallux valgus throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for symptoms of opioid withdrawal, and of entitlement to special monthly compensation based on the need for regular aid and attendance by another person, were denied in an October 2015 rating decision.  In an October 2015 correspondence, the Veteran expressed disagreement with the decision.  A review of the record shows the RO has not issued a statement of the case addressing these issues.  As such, the Board is required to remand the issues for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should issue a statement of the case addressing the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for symptoms of opioid withdrawal, and entitlement to special monthly compensation based on the need for regular aid and attendance by another person, if the claims cannot be granted.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the claims file will not be returned to the Board for appellate consideration of these issues unless he perfects an appeal.

3.  The RO or the AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


